IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
BIDDLES CONSTRUCTION, LLC, :
C.A. No. KlSA-ll-OOI WLW
Plaintiff BeloW-Appellant,

V.

RICHARD SEELEY and
HEIDI SEELEY,

Defendant BeloW-Appellees.
Submitted: August 1, 2016
Decided: October 19, 2016
ORDER
Upon An Appeal from the Decision

of the Court of Common Pleas.
A]Yirmed.

Adam C. Gerber, Esquire of Hudson J ones Jaywork & Fisher, LLC, Dover, Delaware;
attorney for the Plaintiff-Below, Appellant.

John C. Andrade, Esquire of Parkowski Guerke & Swayze, P.A., Dover, DelaWare;
attorney for the Defendant-Below, Appellees.

WITHAM, R.J.

Bia'dles Construction LLC v. Richard Seeley, et al.
C.A. No. KlSA-l l-OOl WLW
October l9, 2016

Plaintiff-BeloW/Appellant Biddles Construction, LLC (“Biddles
Construction”), appeals from an order of the Court of Common Pleas. In that order,
the Court of Common Pleas dismissed an appeal from Justice of the Peace Court for
lack of jurisdiction This Court addresses a single question on appeal: is the Court
of Common Pleas deprived of jurisdiction When a non-attorney files a timely notice
of appeal on behalf of an artificial entity?

Because this Court answers that question in the affirmative, the order of the
Court of Common Pleas is AFFIRMED.

FACTS AND PROCEDUML BACKGROUND

This dispute started When Defendants-BeloW/Appellees Richard and Heidi
Seeley (“the Seeleys”) refused to pay Biddles Construction for a roof job. The
Seeleys Were dissatisfied With the quality of the Work Biddles Construction had
performed on their home.

Biddles Construction sued the Seeleys in Justice of the Peace Court (“JP
Court”) for $859, the unpaid balance on the job. The Seeleys asserted a counterclaim
for the amount it cost them to have another contractor correct Biddles Construction’s
allegedly defective Work. The Seeleys prevailed on the claim and collected damages
of about $15,000.

The JP Court issued its judgment on May 8, 2015. Fourteen days later, on May
22, the owner of Biddles Construction filed a notice of appeal, praecipe, and
complaint in the Court of Common Pleas on behalf of the LLC. The complaint
alleged only that Biddles Construction is a citizen of Delaware and that the LLC Was

Biddles Construction LLC v. Richard Seeley, et al.
C.A. No. Kl 5A-l l-OOl WLW
October l9, 2016

appealing the JP Court’s judgment

On June 8, 2015, the Seeleys moved to dismiss the appeal on the grounds that
(l) Biddles Construction could not be represented by a non-attorney (2) the complaint
failed to state a claim. Two days later, an attorney entered an appearance on behalf
of Biddles Construction and moved for leave to amend its complaint

The Court of Common Pleas granted the Seeleys’ motion to dismiss the appeal,
holding that the requirement that an artificial entity be represented by counsel was
jurisdictional, and that the failure of an attorney to sign the notice of appeal thus
deprived the court of subject-matter jurisdiction. lt also denied as moot Biddles
Construction’s motion for leave to amend the complaint

This appeal followed.

STANDARD OF REVIEW

This Court’s function on an appeal from the Court of Common Pleas is to
correct errors of law and determine whether the factual findings of the court below
“are sufficiently supported by the record and are the product of an orderly and logical
deductive process.”l

DISCUSSION

The Court of Common Pleas properly held that a notice of appeal filed on

behalf of an artificial entity by a non-attorney deprives the court of jurisdiction

The Delaware Code only confers appellate jurisdiction upon the Court of

 

l State v. Ana’e'rson, 2010 WL 4513029, at *4 (Del. Super. Nov. l, 2010).

3

Biddles Construction LLC v. Richard Seeley, et al.
C.A. No. K15A-11-001 WLW
October 19, 2016

Common Pleas when the appeal is taken within fifteen days of a final judgment2 The
Code further requires the Court of Common Pleas to establish appeals procedures by
court rule.3

The procedure laid out in the rules provides that a notice of appeal must

77 66

“specify the parties taking the appeal,” “designate the order . . . appealed from, state
the grounds of the appeal,” “name the Court to which the appeal is taken,” and “be
signed by the attorney for the appellants, or, if the appellants are not represented by
an attorney, shall [be] signed by the appellants.”4

As in all but one of Delaware’s courts, a corporation or limited liability
company must be represented by counsel in the Court of Common Pleas.5 As the
Delaware Supreme Court has held, “[w]hile a natural person may represent himself
or herself in court even though he or she may not be an attorney licensed to practice,
a corporation, being an artificial entity, can only act through its agents and, before a
court only through an agent duly licensed to practice law.”6

The only exception is in Justice of the Peace Court, where a non-attorney may

represent an artificial entity under Supreme Court Rule 57. However, the rule

 

2 10 Del. c_ § 9571(b).
3 1a § 9571(d).
4 CCP Civ. R. 72.3(¢).

5 Evergreen Waste Servs. v. Unemployment Ins. Appeal Ba’., 23 A.3d 865 (Table), 2011 WL
2601600, at *1 (Del. June 30, 2011) (citing Transpolymer Indus., Inc. v. Chapel Main Corp., 582
A.2d 936 (Table), 1990 WL 168276, at *1 (Del. Sept. 18, 1990)).

6 Transpolymer, 1990 WL 168276, at *l.

4

Bia'a'les Construction LLC v. Richard Seeley, et al.
C.A. No. K15A-l 1-001 WLW
October 19, 2016

expressly states that it is not applicable “with regard to . . . any case from which an
appeal . . . is lodged in the Court of Common Pleas.”7

Here, Biddles Construction argues that the court below had jurisdiction to hear
the appeal despite the fact that the notice of appeal was not filed by an attorney. The
Court disagrees. The statute defines the appellate jurisdiction of the Court of
Common Pleas and provides for that court to set by rule the requirements for properly
filing a notice of appeal. Both the rules of the Supreme Court and of the Court of
Common Pleas regarding representation on appeal and the filing of a notice of appeal
are incorporated into the limits on jurisdiction set out in the statute, and thus a failure
to file a compliant notice of appeal within the statutory time frame deprives the Court
of Common Pleas of jurisdiction

This rule is not in conflict with Delaware courts’ longstanding preference for
hearing appeals on the merits. True, this Court has held that “where there is no

”8 But in this case, the

prejudice, appeals should not be dismissed on technicalities
very act of filing was void because it was done by a person who lacked authority to
file on behalf of the party. lt was no mere technicality. Despite the apparent

harshness of the outcome, in cases like this “a defective pleading may serve to

 

7 Supr. Ct. R. 57(e)(l). But see Porter v. Doherty & Assocs., Inc., No. CPU4-l4-002239,
2014 WL 6804723, at *2 (Del. Ct. Com. Pl. Oct. 15, 2014) (holding that counsel requirement is non-
jurisdictional).

8 Kem‘ Sussex Auto Care, Inc. v. Bd. of Adjustment, No. 09A-02-002, 2009 WL 1152165, at
*2 (Del. Super. Mar. 11, 2009) (quoting Di ’s Inc. v. McKinney, 673 A.2d 1199, 1202 (Del. 1996)).

5

Biddles Construction LLC v. Richard Seeley, et al.
C.A. No. K15A-11-001 WLW
October 19, 2016

deprive the [c]ourt of [j]urisdiction.”9

Likewise, Biddles Construction cannot claim that the clerk’s failure to reject
its submission created some kind of reliance interest that preserved jurisdiction The
company has not cited any binding authority in support of its argument And it would
make little sense if a party’s reliance on an omission by court personnel might be
ground to enlarge the statutory jurisdiction of the Court of Common Pleas. The
General Assembly granted the court only the jurisdiction permitted by the statute, and
nothing more. As the Delaware Supreme Court stated long ago, confronting a similar
issue, even an omission by a clerk does not relieve a self-represented party of its
obligation to abide by the statutory requirements to invoke a court’s jurisdiction:

Speaking generally, we know of no duty imposed on Clerks of courts to
advise litigants, and the dangers and embarrassments inherent in such
practice are readily foreseeable There is also a limit to the indulgence
which courts of this State uniformly extend to persons undertaking to act
for themselves in matters of liti gation. We cannot, set aside a statute; nor
ought we to labor to set up an equity by imputing, upon insufficient
grounds, a default to the Clerk in order that the appellant may be saved
the consequences of his own inattention. He finally learned of the
provisions of the statute and rules relating to appeals; and what he
learned too late, he easily and seasonably could have learned to his
possible advantage10

Neither Biddles Construction’s reliance argument nor its contention that the

failure to properly file was excusable neglect can overcome the plain language of the

 

9 Dzedzej v. Prusinski, 259 A.2d 384, 385 (Del. Super. 1969).
10 Casey v. S. Corp., 29 A.2d 174, 178 (Del. 1942).

6

Bia'a’les Construction LLC v. Richard Seeley, et al.
C.A. No. K15A-l 1-001 WLW
October 19, 2016

statute. The Court of Common Pleas Was without jurisdiction, and properly granted
the Seeleys’ motion to dismiss the appeal.
CONCLUSION
Because the court below properly held that it lacked jurisdiction to hear the
appeal, the order of the Court of Common Pleas is AFFIRMED.
IT IS SO ORDERED.

/s/ William L. Witham Jr.
Resident Judge

 

WLW/dmh